Citation Nr: 1547187	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a combined evaluation in excess of 40 percent (under the "amputation rule") for gunshot wound residuals of the right leg (muscle groups XI and XII) with a 30 percent evaluation, and of the right foot (muscle group X) with a 30 percent evaluation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Waco, Texas.

A November 2011 Board decision denied the Veteran's claims for increased ratings.  The November 2011 Board decision also concluded that under the amputation rule, the Veteran's combined rating for his two gunshot would residuals could not exceed 40 percent.  See 38 C.F.R. § 4.25.  A May 2013 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) vacated and remanded the Board decision with regard to the issue of entitlement to a higher combined rating, but noted that the Veteran did not dispute the individually assigned ratings.

An April 2014 Board decision again denied entitlement to a combined rating in excess of 40 percent for the two gunshot would residuals under the amputation rule.  See 38 C.F.R. § 4.25.  A June 2015 Memorandum Decision of the Court again vacated and remanded the Board decision with regard to the issue of entitlement to a combined rating in excess of 40 percent for the Veteran's gunshot wound residuals.  This matter is now before the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's gunshot wound residuals of the right leg (muscle groups XI and XII) and right foot (muscle group X) are each assigned 30 percent ratings under Diagnostic Codes 5312 and 5310, respectively, effective November 4, 1961.  See 38 C.F.R. § 4.73 (2015).  The combined rating is 40 percent under the "amputation rule" (it would otherwise be 50 percent under 38 C.F.R. § 4.25).  See 38 C.F.R. § 4.68 (2015).  The Veteran seeks a higher combined rating.

Under the amputation rule, the combined rating for disabilities of an extremity shall not exceed the rating for an amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2015).  Thus, the combined rating for disabilities below the knee generally shall not exceed the 40 percent evaluation provided under Diagnostic Code 5165.  See 38 C.F.R. § 4.71a (2015).  This 40 percent rating may be further combined with evaluations for disabilities above the knee, but not to exceed the rating for an above the knee amputation at the elective level.  38 C.F.R. § 4.68.  The combined rating for disabilities above the knee generally shall not exceed the 60 percent evaluation provided under Diagnostic Code 5162.  

In January 2014, a VA orthopedic surgeon reviewed the file and offered an expert opinion as to what the appropriate level of amputation would be to fully address the Veteran's service-connected disability - below or above the knee.  The surgeon found that based on the medical records, the wound residuals spared the musculature of the upper third of the right leg, and that the Veteran's gunshot wound residuals would be addressed by an amputation of his leg at a lower level.  He noted that the function of the muscles from group XI in question is "flexion of the knee."  The primary and main knee flexors are the medial hamstrings and the biceps femoris.  He added that the muscles in group XI that cross the knee joint only minimally aid in knee flexion.  Therefore, he found that a trans-tibial (i.e., below the knee) amputation would permit use of a prosthesis and would not affect flexion of the knee.  On the basis of this opinion, the Board denied the Veteran's claim.  

In June 2015, the Court held that the Board should remand this matter for a VA examination in order to obtain a medical opinion to explain why a below the knee amputation would adequately address the Veteran's right lower extremity gunshot wound residuals.  The Court took specific issue with the January 2014 VA surgeon's opinion, finding it internally inconsistent.  The Court noted that the surgeon did not explain adequately why, when the muscles in group XI do aid in knee flexion (albeit minimally), the Veteran's gunshot wound injuries to that muscle group would have no effect on his knee flexion.  

In light of the above, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address at what elective level an amputation would fully address the Veteran' gunshot wound residuals of the right lower extremity.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician of appropriate expertise to clarify at what elective level an amputation would fully address the Veteran's gunshot wound residuals of his right leg (muscle group XI and XII) and right foot (muscle group X) - either above or below the knee.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  In particular, the physician is asked to review the January 2014 specialist's opinion, and to address why, when the muscles in group XI minimally aid in knee flexion, the Veteran's gunshot wound injuries to that muscle group would have no effect on his knee flexion.

The physician is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
2.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

